Per Curiam : The same briefs and arguments which were used in the Appellate Court and none others are filed in this court, and consequently, no reasons for interfering with the judgment of the trial court which were not urged upon and considered by the Appellate Court are presented here. The question to which most of the evidence heard at the trial was directed, viz, whether Starkey B. Powell’s indorsement of the promissory note in controversy is genuine, being a question of fact, is conclusively settled, adversely to the appellant, by the decision of the Appellate Court. Only the rulings of the trial court as to the law are open for consideration here. We have carefully considered the opinion of the Appellate Court, so far as it discusses or decides the questions of law raised by the appeal, and are disposed to concur substantially with both its reasoning and its conclusions. We shall not undertake therefore the unnecessary labor of making a further statement of our own views, but for the reasons stated by the Appellate Court the judgment will be affirmed. Judgment affirmed.